Title: To Benjamin Franklin from Samuel Chase, 19 January 1784
From: Chase, Samuel
To: Franklin, Benjamin


          
            Dear Sir.
            London. 19 Jany. 1784.
          
          On Fryday last I had the Honour to receive your letter of the 6th. Inst., for which be pleased to accept my thanks. The temporary loss of the Papers gives Me no other Concern, that what arises from the Remembrance that your Illness was the Cause of the Accident. I am glad to hear of your Recovery, & sincerely wish You may never again be afflicted with the Gout, Gravel, or any other painful Disorder.
          I am not very sanguine in my Expectations of Compensation for the loss of the Ship, in which I was considerably interested. Mr. Jay having been so kind as to promise his Assistance not only to Me, but to Mrs. le Vachè, that he may be informed of the Circumstances in both Cases, I take the liberty to request You to deliver him my letter of 18 of September with the protest of Capt. Belt, & any Papers relative to the Widow of M. le Vachè. If on Consideration Mr. Jay shall think it adviseable to present a Memorial, he will take the trouble to prepare one, and

your friendly Interposition & Influence with M. le Marquiss de Castries, & the Marquiss de la Fayette will ever be thankfully remembered and acknowledged by Me.
          I have, at present, but little prospect of obtaining the Bank Stock. I intend to return to Maryland in February or March and therefore must relinquish the Pleasure I had proposed to Myself of paying my Respects to You at Paris.—
          I most cordially wish You the greatest of all human Blessings, Mens sana in Corpore sano farewell, and beleive Me to be at all times Dear Sir, With Great Respect Your Affectionate Friend & Obedient Servant
          
            Saml. Chase
          
        